Citation Nr: 0807715	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lake City, 
Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
home improvement and structural alterations pursuant to 38 
U.S.C. § 1717.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1962 to 
December 1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affair, Medical Center in Lake City, 
Florida (AOJ).  

In the Informal Brief Of Appellant, the veteran's 
representative raises a claim for entitlement to specially 
adapted housing for the same improvements pertaining to the 
veteran's residence that is made in this appeal.  This matter 
is referred the AOJ for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the 
appellant if further action is required.


REMAND

By way of background, the veteran served honorably from June 
1962 to December 1969.  He received the Combat Infantryman's 
Badge, among other decorations and medals, for service in the 
Republic of Vietnam.  He was medically retired in December 
1969 as a result of developing multiple sclerosis.  In a 
December 1969 rating decision, he was granted service 
connection for multiple sclerosis.  In a September 1970 
decision, the veteran received special adapted housing 
benefits.  The veteran is currently rated at 100 percent 
disabling and receiving special monthly compensation and aide 
and attendance allowance under 38 U.S.C.A. § 1114.  

Review of the record shows that the veteran submitted a 
request for housing alteration in June 2004.  VA sent the 
veteran a letter that same month explaining the process for 
applying for benefits under the Home Improvements and 
Structural Alterations (HISA) program.  The veteran submitted 
a formal application in August 2004, listing Bellamy 
Construction Company as the firm providing labor and 
materials for the project.  Plans from Bellamy Construction 
Company indicated that the scope of work was an addition of 
15 x 47 to be added to the existing residence.  

In a September 2004 rating determination, the AOJ denied the 
veteran's claim on basis that the scope of work would involve 
constructing an addition to the veteran's existing residence, 
which is not a basis for entitlement to HISA benefits.  In a 
March 2005 statement, the veteran stated that he received a 
grant from VA in 1971 to build a special adapted home.  A 
roll-in shower was built in the master bathroom.  The 
bathroom had a curve and he was able to transfer to the 
shower chair.  Since then, the veteran stated that his 
condition had deteriorated and he was unable to transfer or 
assist with bathing.  He was no longer able to use the shower 
with the high curve.  He decided to build an extension to the 
existing house, which includes an accessible shower.  The AOJ 
continued to deny the claim and the veteran perfected his 
appeal.      

38 U.S.C.A. § 1710 authorizes VA to furnish medical services 
which VA determines to be needed to any veteran for a 
service-connected disability and to any veteran with a 
service-connected disability rated 50 percent or more.  
38 U.S.C.A. § 1710(a) (West 2002).     

38 U.S.C.A. § 1717(a)(1) states that as part of medical 
services furnished to a veteran under section 1710(a), VA may 
furnish such home health services as the Secretary finds to 
be necessary or appropriate for the effective and economical 
treatment of the veteran.  38 U.S.C.A. § 1717(a)(2) states 
that HISA may be furnished as part of such home health 
services only as necessary to assure the continuation of 
treatment for the veteran's disability or to provide access 
to the home or to essential lavatory and sanitary facilities.  
The cost of HISA (or the amount of reimbursement thereof) 
under this subsection may not exceed $4,100 in the case of 
medical services furnished under section 1710(a)(1) of this 
title, or for a disability described in section 1710(a)(2)(C) 
of this title; or $1,200 in the case of medical services 
furnished under any other provision of section 1710(a) of 
this title.  38 U.S.C.A. § 1717 (West 2002).

38 U.S.C.A. § 1717(a)(3) states that VA may furnish home 
health services to a veteran in any setting in which the 
veteran is residing.  VA may not furnish such services in 
such a manner as to relieve any other person or entity of a 
contractual obligation to furnish services to the veteran.  
When home health services are furnished in a setting other 
than the veteran's home, such services may not include HISA.  
38 U.S.C.A. § 1717(b) states that VA may furnish an invalid 
lift, or any type of therapeutic or rehabilitative device, as 
well as other medical equipment and supplies (excluding 
medicines), if medically indicated, to any veteran who is 
receiving (1) compensation under section 1114(l)-(p) of this 
title (or the comparable rates provided pursuant to section 
1134 of this title), or (2) pension under chapter 15 of this 
title by reason of being in need of regular aid and 
attendance.  VA Office of General Counsel noted that home 
health services language cannot be construed to authorize 
personal comfort item that makes life outside hospital more 
acceptable, if not necessary for medical treatment.  
VAOPGCPREC 32-91.  

VA Health Administration (VHA) Handbook 1173.14 notes what 
structural improvements or alterations will be paid for by 
VA.  These include, but are not limited to: 

(1) Roll-in showers or walk-in bathtubs.
(2) Construction of wooden or concrete permanent 
ramping to provide access to the home.
(3) Widening doorways to bedroom, bathroom, etc., 
to achieve wheelchair access.
(4) Lowering of kitchen or bathroom counters and 
sinks.
(5) Improving entrance paths and driveways in the 
immediate area of the home to facilitate access to 
the home, to include concrete pads for wheelchair 
lifts utilized for ingress and egress from vehicle.
(6) Interior and exterior railing or lighting 
deemed necessary for patients with ambulatory 
capability or for veterans rated legally blind.
(7) Improvements to plumbing or electrical systems 
made necessary due to the installation of dialysis 
or other sanitary equipment in the home.
(8) Any cost associated with permits, inspection 
fees, etc., that are required by local ordinances.

VA Health Administration Handbook 1173.14 (2007).

Improvements and structural alterations, which are not 
chargeable against the veteran's HISA limitation include:

(1) Exterior decking (in excess of 8 foot by 8 foot 
or the area necessary to accommodate wheelchair 
access).
(2) Construction of pathways to exterior buildings 
such as barns or workshops.
(3) Widening driveways (in excess of 8 foot by 8 
foot, or an area necessary to accommodate 
wheelchair and van lifts).
(4) Purchase or installation of spa, hot tub, or 
Jacuzzi-type tubs.
(5) Purchase of removable equipment or appliances 
such as portable ramps, porch lifts, and stair 
glides. Note: These removable items are chargeable 
as a prosthetic item and not HISA.
(6) Projects which would duplicate services 
previously or currently being provided by the 
Veterans Benefits Administration (VBA) Specially 
Adapted Housing grant, such as: ramping, central 
air conditioning, and roll-in showers. 

Id.  

In a June 28, 1982 opinion, VA General Counsel determined 
that home health services, including HISA, were a type of 
outpatient treatment subject to the general requirement that 
reimbursement for outpatient medical services not authorized 
in advance may be made only if certain criteria are met.  See 
Paris v. Brown, 6 Vet. App. 75 (1993).  In pertinent part, 
these criteria require that the services have been rendered 
in a medical emergency such that delay would have been 
hazardous to the veteran's life or health.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.   

Before evaluating the evidence, the Board notes that further 
development is required.  The veteran's representative 
indicated that construction of the addition in controversy 
was already completed on the veteran's residence.  See 
February 2009 Informal Brief of Appellant.  This claim is not 
moot in light of this fact, as questioned by the veteran's 
representative; however, clarification and further 
investigation is required before adjudication on the merits.  
If the construction was completed without prior approval, the 
Board must apply and follow precedent law.  Paris v. Brown, 6 
Vet. App. 75 (1993).  

Investigation into whether the construction of the addition 
has been completed is not only important to the HISA claim, 
but important to the veteran's claim for special adapted 
housing.  The veteran's representative is correct in noting 
that specially adapted housing benefits are now expanded as a 
result of Public Law 109-233.  Veterans Housing Opportunity 
and Benefits Improvement Act of 2006, Pub. L. No. 109-233 
(2006) (codified as amended in scattered sections of 38 
U.S.C.A.).    

Public Law 109-233 enables an eligible veteran or active duty 
service member (SM) to receive up to a total of three 
specially adapted housing grants.  This new benefit also 
extends to previous grant recipients. Prior to this law, 
grant recipients could only receive their specially adapted 
housing benefit from VA one time, regardless of the grant 
amount.  However, under the new law, previous grant 
recipients cannot obtain a subsequent grant(s) to pay for 
adaptations made prior to June 15, 2006 or to reduce an 
existing mortgage principal for properties acquired prior to 
June 15, 2006.  Id.  

Based on the new law, the date of the construction of the 
addition to the veteran's residence could determine whether 
he is eligible for specially adapted housing benefits.   

If the addition to the veteran's residence has not been 
constructed, the Board finds that the claim requires further 
development.  The central issue in this case is whether the 
veteran is entitled to HISA benefits where the scope of work 
to be performed is additional space to be added to the 
existing house.  It is the opinion of the Board that the 
decision for granting HISA benefits requires, at least in 
part, the exercise of medical judgment, e.g., whether the 
services are needed to assure continuation of effective and 
economical treatment for the veteran's disability.

The statute and VHA handbook fail to address whether HISA 
benefits are to be  denied where the veteran seeks an 
addition to a residence.  There is also no case law directly 
addressing this issue.  However, the Board found the 
pertinent General Counsel opinion. VAOPGCPREC. 06-01.  One of 
the matters discussed in the opinion was whether a claimant, 
who was requesting an addition to a residence for an in-home 
office for purposes of education rehabilitation benefits, 
could also seek HISA benefits.  The General Counsel did not 
answer the question specifically, but indicated that the 
decision for granting HISA benefits requires, at least in 
part, the exercise of medical judgment, e.g., whether the 
services are needed to assure continuation of effective and 
economical treatment for the veteran's disability.

In this case, no medical opinion was requested.  The AOJ 
denied the claim on the basis that the structural alteration 
requested was outside the scope of HISA benefits.  As noted 
above, there is no cited authority that specifically denies 
such a claim.  Therefore, a medical opinion is required 
before adjudication on the merits. 

The Board also notes that the record may also be incomplete 
in this case.  The veteran indicated in his substantive 
appeal that a L.S. came to his house three years earlier, 
looked at his existing shower in the master bathroom and 
decided that the veteran needed a remodel so he could obtain 
a roll-in shower.  L.S. told the veteran that he was 
authorized a $4,100 renovation fee.  The veteran then 
solicited contractors who all said that the best way to go 
about installing a new roll-in shower would be to enlarge the 
existing family room so that he would be able to roll in his 
wheelchair freely throughout the house.  

Upon review, there is no report of contact or other 
documentation recording the meeting between L.S. and the 
veteran.  The veteran's representative inquired as to whether 
L.S.'s meeting with the veteran qualified as authorization.  
The Board remands this matter to the AOJ to investigate into 
the meeting between L.S. and the veteran and incorporate any 
documentation regarding this meeting into the record.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should pursue confirmation of 
whether the 
veteran's addition to his residence has 
been performed and the date of completion.  
This information should be documented in 
the record.   

2.	Only if the veteran's addition to the 
residence was not 
constructed, the AOJ should investigate 
the veteran's assertion in his substantive 
appeal of a meeting with L.S.  The AOJ 
should incorporate any documentation 
involving that meeting.  If no 
documentation exists, the AOJ is asked to 
prepare a written statement detailing the 
information gathered regarding such a 
meeting.  All information gathered should 
be incorporated into the record.     

3.  Only if the veteran's addition to the 
residence has not been constructed, the 
AOJ should arrange for a VA examiner to 
provide a medical opinion.  Specifically, 
the examiner is asked to review the 
veteran's medical record, including the 
most recent VA examination report, and 
proposed residential addition in the 
record.  The veteran's statements in 
support of his claim, and documentation 
regarding the meeting between L.S. and the 
veteran should also be reviewed.  The 
examiner is asked to determine whether the 
proposed addition submitted by the veteran 
with his application is necessary to 
assure the continuation of treatment for 
the veteran's disability, or to provide 
access to the home or to essential 
lavatory and sanitary facilities.  The VA 
medical examiner should provide a 
rationale for any opinions expressed.  

4.  After the development requested above 
has been completed to the extent possible, 
the AOJ should again review the record.  
If the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



